Citation Nr: 1602800	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-28 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a compensable initial rating for left eye corneal scar.

2. Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).

3. Entitlement to a compensable initial rating for headaches.

4. Entitlement to a rating in excess of 10 percent for left femur fracture.

5. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability (to include bulging disc, scoliosis, and degenerative disease).

6. Entitlement to service connection for a low back disability (to include bulging disc, scoliosis, and degenerative disease).

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
8. Entitlement to an effective date prior to September 15, 2009 for the grant of service connection for TBI.

9. Entitlement to an effective date prior to September 15, 2009 for the grant of service connection for headaches.

10. Entitlement to an effective date prior to September 15, 2009 for the grant of service connection for left eye corneal scar.

11. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986 and received an honorable discharge.  He also had active service from November 1987 to June 1992, but was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and an April 2010 rating decision by the VARO in New Orleans, Louisiana.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the claims file.  

In a December 2008 rating decision, the RO denied a claim to reopen a claim of entitlement to service connection for a low back disability.  In September 2009, a statement from the Veteran was received that contained arguments in support of his claim for service connection for a low back disability and that identified additional, relevant VA treatment evidence.  When additional evidence is received within one year of a rating decision, it relates back to the prior rating decision, as does the subsequent adjudication.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the December 2008 rating decision did not become final, the April 2010 rating decision that adjudicated the most recent claim to reopen relates back to that decision, and the December 2008 rating decision is on appeal.

The issue of entitlement to service connection for PTSD was certified to the Board.  However, the evidence reflects that the Veteran has multiple diagnoses assigned to his symptoms.  Therefore, the Board has broadened the claim to include all acquired psychiatric disorders, as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Finally, the March 2010 VA examiner reported that the Veteran's service-connected left eye corneal scar disability has significant effects on his work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board has added a claim for TDIU to the appeal.

The issues of entitlement to increased ratings for TBI, headaches, and left femur fracture, entitlement to TDIU, and entitlement to service connection for a low back disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Left eye corneal scar is manifested by faint stromal scars of the left cornea temporally, but not in the visual axis, with no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, eyebrow loss, or loss of visual field and no incapacitating episodes or hospitalization.   

2. A September 2004 rating decision denied the claim of entitlement to service connection for a low back disability, no new and material evidence was received within one year of the decision, and the decision was not appealed.
 
3. Evidence received since the September 2004 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability. 
4.  The Veteran filed a new claim of entitlement to service connection for TBI on September 15, 2009, and there is no submission prior to that date that can be construed as a claim for such benefits.

5.  A claim of entitlement to service connection for a left eye disability was denied in a final March 2002 rating decision, no new and material evidence was received within one year of that decision, and the Veteran did not appeal.  

6. The Veteran filed a new claim of entitlement to service connection for a left eye corneal scar, on September 15, 2009.



CONCLUSIONS OF LAW

1. The criteria for a compensable initial rating for left eye corneal scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009 (2015).

2. The September 2004 decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
3. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4. The criteria for an effective date prior to September 15, 2009, for the grant of entitlement to service connection for TBI have not been met. 38 US.C.A. 
§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (2015).

5. The criteria for an effective date prior to September 15, 2009, for the grant of entitlement to service connection for headaches have not been met.  38 US.C.A. 
§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (2015).
6. The criteria for an effective date prior to September 15, 2009, for the grant of entitlement to service connection for left eye corneal scar have not been met. 38 US.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the Veteran's claim to reopen a previously denied claim for service connection for a low back disability.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record shows that the Veteran was provided with VCAA notice for his left eye and TBI claims in September 2009.

The Veteran's filing of a notice of disagreement as to the initial rating and effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a). 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, and provide the regulations pertinent to effective date assignments.
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues, and the Veteran gave testimony on his current symptoms and the severity of his left eye corneal scar, with the assistance of his attorney.  The Veteran's attorney indicated that no testimony would be given on the effective date claims and that he would address those claims in written arguments.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his attorney.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA treatment notes, and the report of a March 2010 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examination, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the report, the examiner provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's left eye disability.  Nothing suggests the examiner documented findings inconsistent with the medical history outlined in the claims file.  Additionally, with respect to the effective date claims, these claims are dependent on actions taken at the time of claim and before that date.  Thus, any subsequent VA examination has no bearing on the outcome.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's left eye corneal scar is evaluated noncompensably pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009.  Under Diagnostic Code 6009, for an unhealed eye injury, a 10 rating is warranted if the Veteran has incapacitating episodes having a total duration of at least 1 weeks, but less than 2 weeks, during the past 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks, during the past 12 months. An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

The VA eye examination performed in March 2010 revealed faint stromal scars of the left cornea temporally, but not in the visual axis.  The iris was within normal limits, and the lens was intact with trace cortical spoking.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  Visual fields were full.  The examiner indicated that the corneal scars had a significant impact on the Veteran's occupation due to vision difficulty and trouble reading, as well as a moderate impact on driving.  The examiner also diagnosed floaters in the left eye, had no significant effects.  The Veteran's complaints of blurred vision were diagnosed as hyperopia, which the examiner opined were not due to the in-service motor vehicle accident (MVA) that caused the left eye scar as the vision in the right eye was actually worse and the onset about 10 years prior was consistent with latent hyperopia and presbyopia consistent with the Veteran's age.  The examiner noted no history of hospitalization, surgery, or incapacitating episodes.  

VA treatment records reflect regular visual examinations and a prescription for eyeglasses.  However, these treatment notes do not relay manifestations of the Veteran's service-connected left eye disability not found or more severe than documented upon VA examination.  Moreover, the Veteran has not offered any arguments or evidence showing manifestations or symptoms not accounted for by the currently assigned rating.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In light of the above facts, the Board finds that a preponderance of the evidence is against a compensable initial rating for service-connected left corneal scar.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  There is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, a compensable initial rating for left eye corneal scar is denied.

Extra-schedular rating

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's left eye corneal scar results visual difficulty and moderate impairment of driving, which is contemplated by the rating schedule in its consideration of incapacitation. See 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009. Thus, there is nothing exceptional or unusual about the Veteran's left eye corneal scar because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  While the March 2009 VA examiner indicated that the Veteran's service-connected left eye corneal scar has an effect on the Veteran's work, there is no indication that the disability causes marked interference with employment. There is also no evidence of hospitalization as a result of the left eye disability.  Therefore, an extra-schedular rating for the Veteran's left eye corneal scar is not appropriate.

Further, the Board notes that under Johnson  v. McDonald, 762 F.3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. New and Material Evidence

A September 2004 Board decision denied a claim of entitlement to service connection for a low back disability on the bases that there was no evidence of a link between the Veteran's disability and his service-connected left femur fracture and a low back disability was not present in service.  The Veteran did not appeal this decision and no new and material evidence was received within a year of the decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in September 2004 consisted of the Veteran's service treatment records, post-service treatment evidence and lay statements.  Since that time, he has submitted additional arguments in support of a relationship between his current back disability and his left femur fracture and military service, as well as an internet medical article that relates to the association between leg length discrepancy and back disability.  This evidence is new in that it was not of record in September 2004, and it is material in that it addresses the unestablished fact of a relationship to service or service-connected disability.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received, and the claim, to this extent only, is granted.

IV. Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2015).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2015).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2015).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. 
 § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1) (2015).

On September 15, 2009, VA received a statement from the Veteran indicating that he was seeking service-connected benefits for TBI and a left eye injury.  In the April 2010 rating decision, service connection was granted for TBI, headaches associated with the TBI, and left eye corneal scar, each effective September 15, 2009.  The Veteran has appealed the effective date for the grant of service connection for each of these disabilities.  A review of the claims file reveals no statement or treatment note received at any time prior to September 15, 2009 that can be construed as a formal or informal claim of entitlement to service connection for TBI or headaches.  While multiple claims associated with the Veteran's in-service MVA and the resultant disabilities have been filed since the first claim in 1994, the disabilities specifically identified by the Veteran in claims prior to September 15, 2009 were related to his left leg, left eye, and back.  In addition, neither the Veteran nor his attorney has made a specific argument as to the effective date that should be assigned for service connection for TBI and headaches.  Consequently, the Board determines that an effective date prior to September 15, 2009 for the grants of entitlement to service connection for TBI and headaches is not warranted, and the claims are denied.

With regard to the left eye corneal scar, the Veteran filed a claim of entitlement to service connection for cornea abrasion to his left eye that was received in January 2001.  This claim was denied in a March 2002 rating decision.  No new and material evidence was received within one year of that decision, and the decision was not appealed.  Therefore, the March 2002 rating decision became final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Submission of new and material evidence within a year of a rating decision delays finality of the rating decision until such time as readjudication of the claim with consideration of that evidence occurs and that decision becomes final.  38 C.F.R. 
§ 3.156(b).  Moreover, if the new and material evidence received at any time after the original denial consists of service department records, and those records are the basis for the subsequent grant of service connection, then the effective date for the grant will be the date of the original claim.  38 C.F.R. § 3.156 (c).  Here, service records were received in April 2002, less than a month after the March 2002 rating decision was issued.  However, those service records are not not relevant to the in-service left eye injury and were not the basis for the subsequent grant.  These service records are only pertinent to the Veteran's second period of service for which he received an other than honorable discharge.  Eye trouble noted at a March 1991 physical examination was described as "wears glasses" and no mention of the left eye injury was documented at that time.  The only other service treatment records are those considered in the March 2002 rating decision.  

In the absence of the above exceptional circumstances, the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), and only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date. See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.");; see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran has not raised a claim of CUE with regard to the March 2002 rating decision, and the next correspondence from the Veteran after that decision with regard to his left eye scar was the September 2009 claim for benefits.  Therefore, an effective date prior to September 15, 2009 for the grant of entitlement to service connection for a left eye corneal scar is also denied.    


ORDER

Entitlement to a compensable initial rating for left corneal scar is denied.

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to that extent, the appeal is granted.

Entitlement to an effective date prior to September 15, 2009 for the grant of entitlement to service connection for TBI is denied.

Entitlement to an effective date prior to September 15, 2009 for the grant of entitlement to service connection for headaches is denied.

Entitlement to an effective date prior to September 15, 2009 for the grant of entitlement to service connection for left eye corneal scar is denied.
REMAND

The Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of his low back disability.  A February 2002 VA examiner offered a positive nexus between the Veteran's current back disability and events documented during the period service from which the Veteran received an other than honorable discharge.  A January 2014 VA examiner opined that the Veteran's low back disability is less as likely as not proximately due to or the result of the service-connected fracture of the left femur with shortening of the left lower extremity.  In support of the opinion, the examiner noted that degeneration of the spine increases with age and that the treatment notes from the Veteran's primary care physician do not show treatment for the low back in relation to the left femur.  The examiner did not provide a rationale independent of the findings or lack thereof of the Veteran's primary care physician.  Moreover, the Veteran's service treatment records show complaint and treatment of muscle strain in the back in August 1984 during the Veteran's honorable period of service, and no opinion is of record that addresses whether the Veteran's current disability is etiologically a result of that period of military service.  Therefore, another VA examination to assess the etiology of the Veteran's low back disability is necessary.  

With regard to the Veteran's left femur fracture, TBI, and headache rating claims, the most recent VA examinations for these disabilities were performed in November 2009 and February 2010, respectively.  At the April 2015 hearing and in subsequent written arguments, the Veteran offered evidence that suggested an increase in severity of these disabilities.  Therefore, the Board remands the left femur fracture, TBI, and headache claims for additional VA examinations to assess the current nature and severity of the disabilities.

A VA examination to assess the nature and etiology of the Veteran's acquired psychiatric disorder should also be scheduled.  The Veteran has claimed that he has PTSD as a result of an MVA in service.  A March 2010 VA examiner diagnosed nightmare disorder that was related to the in-service MVA, but offered no rationale for that opinion.  Thus, the opinion is inadequate.  Barr, 21 Vet. App. at 312.  

Additionally, the Veteran receives ongoing VA treatment, but the most recent treatment note of record is dated in January 2014.  Therefore, all VA treatment notes dated from January 2014 to the present should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, with regard to the issue of TDIU, the Board determines that the Veteran should be afforded a VA examination that assesses the functional effects that the Veteran's service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from January 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his TBI and headaches. The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail and in accordance with VA rating criteria.  Any indicated diagnostic tests and studies, must be accomplished. 

3. Schedule the Veteran for a VA examination to determine the current severity of his left femur fracture. The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail and in accordance with VA rating criteria.  Any indicated diagnostic tests and studies, must be accomplished. 

4. Schedule the Veteran for a VA examination to assess the etiology of his low back disability.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed low back disability began during the Veteran's service from May 1983 to April 1986,  was caused by that service, or is otherwise related to that service, to include the back injury documented in service treatment records?

If the answer to the above is negative, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's low back disability is caused or permanently aggravated beyond its normal progression by any service-connected disability, to include his service-connected left femur fracture and shortening of the left leg, to include an alteration of gait or weight bearing or other biomechanical changes due to the Veteran's service-connected disabilities?
The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

5. Schedule the Veteran for a VA examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

Provide all psychiatric diagnoses for which the DSM-V criteria are met.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed acquired psychiatric disorder  began during the Veteran's service from May 1983 to April 1986, was caused by that service, or is otherwise related to that service, to include the MVA documented in service treatment records?

If the answer to the above is negative, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's acquired psychiatric disorder is caused or permanently aggravated beyond its normal progression by any service-connected disability (alone or in combination).

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

6. Schedule the Veteran for a VA examination by a vocational specialist to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

7. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2015).

8. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental SOC to the Veteran and his attorney.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


